DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (Jiantao Zhou, Resistive Switching Memory and Reconfigurable Devices, PhD Thesis, University of Michigan, 2016).
Regarding claim 1, Zhou discloses, in FIG. 3.3 and in related text, a self-rectifying resistive memory, comprising: 
a lower electrode (Pd); 
a resistive material layer (TaOx) formed on the lower electrode and used as a storage medium (TaOx layer is part of memory device); 
a barrier layer (HfO2) formed on the resistive material layer and using a semiconductor material or an insulating material; and 
an upper electrode (Pd) formed on the barrier layer (see Zhou, page 50),
wherein, the barrier layer (HfO2) is a fully-matched metal oxide (HfO2 is considered as a fully-matched metal oxide; see paragraph [0040] of the specification of the instant application). 
Zhou does not explicitly disclose the functional limitation: to achieve Schottky contact with the material of the barrier layer. However, since HfO2/Pd interface possesses mismatch in work functions (see, for example, Gu et al., Effective work function of Pt, Pd, and Re on atomic layer deposited HfO2, APPLIED PHYSICS LETTERS 89, 082907, FIG. 4) and mismatch in work functions (maximal conduction band) results in Schottky barrier (see, for example, Raymond T. Tung, The physics and chemistry of the Schottky barrier height, APPLIED PHYSICS REVIEWS 1, 011304 (2014), pages 011304-1 to 011304-2), Zhou inherently discloses the functional limitation: to achieve Schottky contact with the material of the barrier layer. See also, MPEP § 2114. 
Zhou does not explicitly disclose wherein, the Schottky contact between the upper electrode and the material of the barrier layer is used to realize self-rectification of the self-rectifying resistive memory. However, the limitation is mere manner of operating the device and does not differentiate apparatus claim 1 from the prior art Zhou. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Furthermore, since rectification is a property of Schottky contact under voltage bias (see, for example, Donghyun Kim, Schottky Barrier Formation, Stanford University, Winter 2007), Kumar inherently discloses self-rectification.
Regarding claim 3, Zhou discloses wherein the barrier layer (HfO2) comprises a metal oxide, wherein the metal oxide comprises at least one of ZrO2, HfO2, TiO2, SiO2, Ta2O5, Y2O3, NbO3, ZnO, Tb2O3, CuO, La2O3, Ga2O3, Tb2O3, and Yb2O3 (see Zhou, page 50).
Regarding claim 5, Zhou discloses wherein the upper electrode (Pd) is formed on the barrier layer (HfO2) and comprises at least one of Pd, W, Al, Cu, Ru, Ti, Ta, TiN, TaN, IrO2, ITO, and IZO (see Zhou, page 50).
Regarding claim 6, Zhou discloses wherein the material of the barrier layer (HfO2) is HfO2, and a material of the upper electrode (Pd) is Pd (see Zhou, page 50).

Claims 1, 3, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2017/0005262).
Regarding claim 1, Hwang discloses, in FIG. 1B and in related text, a self-rectifying resistive memory, comprising: 
a lower electrode (EL1); 
a resistive material layer (110, 120) formed on the lower electrode and used as a storage medium (as part of memory cell); 
a barrier layer (130) formed on the resistive material layer and using a semiconductor material or an insulating material (Ta2O5); and 
an upper electrode (EL2) formed on the barrier layer to achieve Schottky contact with the material of the barrier layer; 
wherein, the Schottky contact between the upper electrode and the material of the barrier layer is used to realize self-rectification of the self-rectifying resistive memory,
wherein, the barrier layer (130) is a fully-matched metal oxide (Ta2O5) (Ta2O5 is considered as a fully-matched metal oxide; see paragraph [0040] of the specification of the instant application) (see Hwang, [0043], [0048]-[0049], [0060], [0065]).
Regarding claim 3, Hwang discloses wherein the barrier layer (130) comprises a metal oxide (Ta2O5), wherein the metal oxide comprises at least one of ZrO2, HfO2, TiO2, SiO2, Ta2O5, Y2O3, NbO3, ZnO, Tb2O3, CuO, La2O3, Ga2O3, Tb2O3, and Yb2O3 (see Hwang, [0049]).
Regarding claim 5, Hwang discloses wherein the upper electrode (EL2) is formed on the barrier layer (130) and comprises at least one of Pd, W, Al, Cu, Ru, Ti, Ta, TiN, TaN, IrO2, ITO, and IZO (see Hwang, FIG. 1B, [0048]).
Regarding claim 7, Hwang discloses wherein a material (TiOx) of the resistive material layer (120) has a thickness of 5 nm to 60 nm (see Hwang, [0082]).
Hwang does not explicitly disclose the process step “is formed by high temperature annealing the lower electrode in an oxygen-rich environment” of the product-by-process limitation “wherein a material of the resistive material layer is formed by high temperature annealing the lower electrode in an oxygen-rich environment” of claim 5.
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is a material of the resistive material layer (TiOx). Since Hwang already discloses the material of the resistive material layer, the limitation “wherein a material of the resistive material layer is formed by high temperature annealing the lower electrode in an oxygen-rich environment” is anticipated by Hwang.
Regarding claim 8, Hwang discloses wherein the lower electrode (EL1) comprises at least one of W, Al, Ti, Ta, Ni, Hf, TiN, and TaN (see Hwang, [0048]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang.
Regarding claim 4, Hwang discloses the memory of claim 1.
Hwang discloses wherein an operation voltage (2.5V for read) between the upper electrode and the lower electrode of the self-rectifying resistive memory is less than 5V (see Hwang, [0066]).
Hwang discloses wherein a thickness of the material (Ta2O5) of the barrier layer (130) is 10 nm (see Hwang, [0081]). Hwang does not explicitly disclose wherein a thickness of the material of the barrier layer is 2 nm to 5 nm.
However, Hwang discloses that the thickness may be adjusted in order to provide the self-rectification characteristic (see Hwang, [0061]). That is, the thickness is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed on 04/12/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 5 to 6, Applicant argues that Zhou does not teach or suggest the limitation “wherein the barrier layer is a fully-matched metal oxide” of amended claim 1.
In response, the Office notes that Zhou discloses the above limitation. Furthermore, Hwang discloses the limitation. See discussion on rejections of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811